 

Federal Defenders Southern District

52 Duane Street-10th Floor, New York, NY 10007

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown
Attorney-in-Charge

June 15, 2021

By ECF USDC SDNY

The Honorable Andrew L. Carter, Jr. DOCUMENT ELECTRONICALLY
United States District Judge FILED

Southern District of New York DATE FILED:

Thurgood Marshall U.S. Courthouse FILED: 6 Qe Z/

New York, NY 10007
Re: United States v. Douglas Waterman, 21 Cr. 228 (ALC)

Honorable Judge Carter:

I write on behalf of the parties and at the direction of the Court to provide a joint status report
regarding the above-captioned matter.

The parties appeared before the Court for an initial conference on April 15, 2021. Shortly
thereafter, the Government produced Rule 16 materials, amounting to over 100 Gigabytes of
electronic files. The defense continues to review these materials but requires additional time to
complete its review and to consult with Mr. Waterman.

Accordingly, the Defense respectfully requests that this matter be adjourned for not less than 45
days. I have discussed this matter with Assistant United States Attorney Kimberly Ravener, who
consents to the requested adjournment on behalf of the Government provided that the time
between June 15, 2021 and the adjourn date be excluded from calculation under the Speedy Trial
Act. The Government submits that the ends of justice served by the granting of such continuance
outweigh the best interests of the public and the defendant in a speedy trial, because the
requested adjournment would permit the defense additional time to review discovery and to
consult with the defendant. See 18 U.S.C. § 3161(h)(7). The defense consents to the
Government’s Speedy Trial Act application.

Respectfully submitted,

/s/ Christopher A. Flood
Christopher A. Flood
Assistant Federal Defender

cc: Kimberly Ravener ~ Ve AQ) cation \S TANNED “Sos aX
Assistant United States Attorney S\o\us TeSorN Ave 1-30-2\ 7714 Me KATA,

(by ECF) Tie |

 
